904 F.2d 700Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Abernathy FREEMAN, Plaintiff-Appellant,v.Thomas Gray SMITH, Defendant-Appellee,andRichard Johnson, Defendant.
No. 89-7682.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 31, 1990.Decided:  May 23, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (C/A No. 84-609-P).
Donald Abernathy Freeman, appellant pro se.
Frank Bayard Aycock, III, Charlotte, N.C., for appellees.
W.D.N.C.
AFFIRMED.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Donald Abernathy Freeman appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Freeman v. Smith, CA-84-609-P (W.D.N.C. May 24, 1989).  We deny Freeman's motion for a transcript of the bench trial conducted by the district court, because this appeal does not present a substantial question.  28 U.S.C. Sec. 753(f).  We also deny the motion for injunctive relief;  the record is complete in this case, and Freeman's concerns about legal services currently provided to North Carolina prisoners are being addressed in another case.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.